Exhibit 99.1 Oxford Immunotec Reports First Quarter 201 6 Financial Results ● First quarter revenue of$ 17.1 million , increased 24 % compared to prior year period ● Over 7 million cumulative tests sold through the end of the quarter OXFORD, United Kingdom and MARLBOROUGH, Mass., May 3, 2016 (GLOBE NEWSWIRE) Oxford Immunotec Global PLC (Nasdaq: OXFD), a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced first quarter 2016 financial results. “We are very happy with our first quarter financial and operating results,” said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Our sales performance was in line with our expectations, with solid growth coming from our United States and Asia geographies.” By revenue type, total revenues were, in millions: Three Months Ended March 31, Percent Change Product $ $ 14% Service 34% Total Revenue $ $ 24% By geography, total revenues were, in millions: Three Months Ended March 31, Percent Change As Reported Constant Currency United States $ $ 37% 37% Europe & ROW -8% -3% Asia 19% 15% Total Revenue $ $ 24% 23% We evaluate our revenue on both an as reported and a constant currency basis. The constant currency presentation, which is a non-GAAP measure, excludes the impact of fluctuations in foreign currency exchange rates. 1 First Quarter 2016 Financial Results Revenue for the first quarter of 2016 was$17.1 million, representing 24% growth over the first quarter 2015 revenue of$13.8 million. On a constant currency basis, revenue growth was 23% versus the prior year period. 2016 first quarter product revenue was$8.1 millionrepresenting a 14% increase from product revenue of$7.1 millionin the first quarter of 2015. The increase in product revenue was primarily attributable to growth in Asia. Service revenue for the first quarter of 2016 was $9.0 million, up 34% from the 2015 first quarter revenue of$6.7 million. The increase in service revenue was primarily driven by growth in the United States. United Statesrevenue was$8.7 millionin the first quarter of 2016 representing 37% growth over the same period's revenue of$6.4 millionin the prior year. Growth was driven primarily by volume increases in the institutional and patient testing segments. Europe& ROW revenue was$1.6 millionin the first quarter of 2016 representing an 8% decrease compared to first quarter of 2015. On a constant currency basis, Europe & ROW decreased 3% versus the first quarter of 2015. Asiarevenue was$6.8 millionin the first quarter of 2016 representing 19% growth over 2015 first quarter revenue of$5.7 million. On a constant currency basis,Asiagrew 15% versus the first quarter of 2015. The increase was driven by continued strong growth in Japan. China growth was more muted due tothe timing of ordersin 2015. Gross profit for the first quarter of 2016 was$8.9 million, an increase of$1.8 millionover gross profit of$7.1 millionin the same period of 2015. Gross margin was 52.3%, an increase of 50 basis points from the gross margin of 51.8% in the first quarter of 2015. The increase in gross margin was primarily due to mix and lower kit costs associated with increased volume, offset by the costs associated with ongoing process refinement in our Memphis laboratory as well as the ongoing investment into broadening our service capabilities. Operating expenses were$16.1 millionin the first quarter of 2016, an increase of$2.4 millioncompared to$13.7 millionin the same period last year. The increase in operating expenses was primarily due to headcount increases related to both sales and marketing and general and administrative functions, as well as increased costs from clinical studies performed during the quarter. EBITDA for the fourth quarter was$(6.4) millioncompared to$(5.8) millionin the first quarter of 2015.Adjusted EBITDA was$(5.8) millionfor the first quarter compared to$(5.0) millionin the same period in 2015. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Net loss for the first quarter of 2016 was$7.0 million, or$0.32per share, compared to$6.3 million, or$0.31per share, in the first quarter of 2015. Net loss per share was based on 22,284,392 and 20,331,411 weighted average ordinary shares outstanding for the first quarters of 2016 and 2015, respectively. Cash and cash equivalents were$68.7 millionas ofMarch 31, 2016compared to$83.7 millionas ofDecember 31, 2015. Cash usage during the quarter was in line with expectations. The first quarter typically has the highest cash usage as a result of the pre-payment of royalties and payment of year-end bonuses. 2 Business Outlook We expect to report full year 2016 revenue of between$74and$77 million, representing 18%-23% year-over-year growth. We expect to report revenue of between$17.4and$18.2 millionfor the second quarter of 2016. Conference Call Oxford Immunotecwill host a conference call onTuesday, May 3, 2016at8:00 a.m. Eastern Timeto discuss its first quarter 2016 financial results. The call will be concurrently webcast. To listen to the conference call on your telephone please dial (855) 363-5047 for United Statescallers and +1 (484) 365-2897 for international callers and reference confirmation code 89843505 approximately ten minutes prior to start time. To access the live audio webcast or subsequent archived recording, visit the Investor Relations section ofOxford Immunotec'swebsite at www.oxfordimmunotec.com . The replay will be available on the Company's website for approximately 60 days. AboutOxford Immunotec Oxford Immunotec Global PLC is a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions. The Company's first product is the T-SPOT®
